Mr. Justice Baker delivered the opinion of the court. 4. Taxation, § 199*—when statute provides penalty for refusal to make and swear to schedule. The provision in the Act of 1898 (J. & A. ¶ 9534) that on the refusal of a person to make and swear to a schedule of his property for taxation, the assessor shall list his property and add to the valuation an amount equal to fifty per cent, of such valuation, provides a penalty for such refusal. 5. Statutes, § 152*—when statute imposing penalty is repealed by implication. Where there are two statutes imposing a penalty and the penalty imposed by one is not the same as that imposed by the other, the later statute repeals the earlier by implication. 6. Mandamus, § 16*—when petition for leave to apply for writ properly denied. Rev. St., ch. 120, see. 24 (J. & A. ¶ 9238), providing that one required by law to list personal property who shall refuse, neglect or fail when requested by the proper assessor to do so shall be guilty of a misdemeanor, held repealed by implication by Act of 1898, sec, 19 (J. & A. ¶ 9534), providing that on the refusal of a person to make and swear to a schedule of his property therein required, the assessor shall list his property and add to the valuation an amount equal to fifty per cent, of such valuation, and hence a petition for a writ of mandamus to compel a judge to grant leave to file an information charging an offense under the act, is properly denied. .